DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
No information disclosure statement (IDS) has been filed or considered by the Examiner.
Claim Status
This final action is in response to applicant’s submission filed 1 February 2021.
Claims 1, 3, 5, 6, 8, 10-12, 16-18 are amended by Applicant’s submission.
Claims 21-26 are new.
Claims 1, 3, 5-6, 8, 10-12, 16-18 and 21-26 are pending.
Drawings/
The drawings were received on 7 March 2017.  Figure 2 of the drawings is objected to because Figure 2 does not permit adequate reproduction (See 37 CFR 1.84(l)).  The images and text are difficult to decipher or read and do not permit adequate reproduction (See 37 CFR 1.84(l)). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 
Claim Objections
Claim 21 is objected to because of the following informalities:  A comma should be placed between “Claim 1” and “further” in the first line.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  A comma should be placed between “Claim 5” and “further” in the first line.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  A comma should be placed between “Claim 10” and “wherein” in the first line.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 3, 5-6, 8, 10-12, 16-18 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "credit account app" in claims 1, 3, 5-6, 10-12, 17, 22, 24, and 26 and in claims 8, 16, 18, 21, 23, 25 by virtue of their dependency on independent claims 1, 10, or 17, is amenable to two plausible interpretations: 
1) a mobile software application and 
2) an application/application form.  
One person having ordinary skill in the art may not reach the same conclusion as to its meaning as another.  This renders the claims indefinite. For purposes of examination, “credit account app” is interpreted to mean “a credit account mobile software application.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 3, 5-8, 10-12, 16-18 and 21-26 recite a process or apparatus and thus fall into one or more statutory categories enumerated in 35 U.S.C. § 101.
	Claims 1, 3, 5-8,10-12, 16-18 and 21-26 are, nonetheless, rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) providing payment card data or purchase authorization information at checkout for a selection of item(s) to purchase (independent claims 1, 10, and 17) and receiving a credit reevaluation and a credit limit increase to cover the purchase if the customer qualifies (claims 21, 23, and 25), and offering a similar, more affordable item  (claims 21, 23, and 25) if the customer does not qualify for increased credit, which is a sales activity or behavior, a commercial or legal interaction that falls under the grouping of Certain Methods of Organizing Human Activity in Section I of 2019 Revised Patent Subject Matter Eligibility Guidance found at 84 FR 50, 52 (Jan. 7, 2019). 
	This judicial exception is not integrated into a practical application because the claimed invention does not apply or use the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment of networked computers and e-commerce. 
	The additional elements in both independent and dependent claims include a processor, memory, a computing device, a retail website, website widget, a shopping cart of a retail website, a credit account app, logging in to the app, and encrypting messages.  The specification filed 7 March 2017 discloses the system can operate on general purpose networked computer systems (Specification at [56]) and processors may be any of various types of microprocessors (Specification [0058]). 

The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately or in combination, they do no more than limit the above-identified abstract idea to the particular technological environment of networked computers and e-commerce, as discussed above. Limitations that merely confine the use of the abstract idea to a particular technological environment fail to add an inventive concept to the claims (see MPEP 2106.05(h) discussing Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016) (particular technological environment of cellular telephones).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 8, 10-12, 16-18, 22, 24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KALGI (US 20130013499 A1 to Kalgi, A.).
Regarding claim(s) 1,
KALGI discloses:
A method ,  comprising: accessing,  via a customer's computing device, a retail website hosted by a second computing device (see, at least, KALGI: [0028] FIG. 1 shows an exemplary e-wallet checkout platform usage scenario; In FIG. 1, a customer 102a may wish to purchase a product and/or service 110 from a merchant 104 via a web browser (e.g., at the merchant's website); the customer may be shopping online for an item at the merchant's website, via consumer device 102; see figure 3 “Client 3 08” and “Merchant 3 04” devices and figure 3, item 3 00: “Merchant provides checkout web page”);
 initiating a credit account app on said customer's computing device (see, at least, KALGI:   [48]: “the user may add EWCP support by installing a mobile EWCP application.”; [145]: “app executing on the user's device”; figure 15a and  [118]: The user ;
  obtaining, at the credit account app on said customer's computing device and from the retail website hosted by the second computing device, information about an item selected for purchase by a customer (see, at least, KALGI:  [62]: As another example, the user may select a product from a webpage catalog on the merchant's website, and add the product to a virtual shopping cart on the merchant's website. The user may then indicate the user's desire to checkout the items in the (virtual) shopping cart.) 
 providing, from the credit account app on said customer's computing device and to a financial server, a purchase request for said item, said purchase request including said information about said item, wherein each of said customer's computing device, said second computing device, and said financial server are separate entities (see, at least, KALGI:  [62] and figure 7: In some embodiments, a user, e.g., 701a, may desire to purchase a product, service, offering, and/or the like ("product"), from a merchant via a merchant online site or in the merchant's store. The user may communicate with a merchant/acquirer ("merchant") server, e.g., 703a, via a client such as, but not limited to: a personal computer, mobile device, television, point-of-sale terminal, kiosk, ATM, and/or the like (e.g., 702).);
 receiving, at the credit account app on said customer's computing device and from said financial server, a purchase authorization information for said item (see, at least, KALGI:  [64]: “In some embodiments, the payment network may provide notifications to the user, 
  generating, at said credit account app on said customer's computing device, an encrypted customer payload containing said purchase authorization information for said item (see, at least, KALGI:  [27]: The EWCP (ELECTRONIC WALLET CHECKOUT PLATFORM) externalizes the checkout and/or payment flow from the web based, merchant driven model. Using the EWCP, the customer may engage in a purchase transaction via a secure platform [...];  [34]: FIG. 2 shows a screen shot diagram illustrating a mobile EWCP application in one embodiment of the EWCP.; [034]: the E-Wallet may be a part of the mobile EWCP application; [49]: If the user has EWCP support, the merchant may obtain payment via EWCP at 435.  [178]: A cryptographic component may communicate to and/or with other components in a component collection, including itself, and/or facilities of the like. The cryptographic component supports encryption schemes allowing for the secure transmission of information across a communications network to enable the EWCP component to engage in secure transactions if so desired; [178]: “Employing such encryption security protocols, the EWCP may encrypt all incoming and/or outgoing communications”);
 and performing a purchase of said item by providing, from the credit account app on the customer's computing device and to the retail website hosted on said second computing device,  said encrypted customer payload (see, at least, KALGI:  [47]: In FIG. 4, a user (e.g., a customer) may indicate that the user wants to purchase at item from a merchant at 405. The user may access a merchant site supporting the e-wallet  encryption schemes allowing for the secure transmission of information across a communications network to enable the EWCP component to engage in secure transactions if so desired; [178]: “Employing such encryption security protocols, the EWCP may encrypt all incoming and/or outgoing communications”)) .  
Regarding claim(s) 3,
KALGI discloses the limitations of claim 1, as shown, herein.
KALGI further discloses:
further comprising: determining that the customer has added the item to a shopping cart of the retail website (see, at least, KALGI:  [62]: the user may select a product from a webpage catalog on the merchant's website, and add the product to a virtual shopping cart on the merchant's website. The user may then indicate the user's desire to checkout the items in the (virtual) shopping cart.;  [102]: A user may type in an item in the search field 1412 to search and/or add an item to a cart 1411; figure 14B, item 14 16: “added to Cart!”;  [117]: client may identify a product that the user desires to add to a shopping cart, e.g., 1485, and may add the user-selected product to a virtual shopping cart or wish list, e.g., 1486);
 and obtaining, at the credit account app on said customer's computing device and from the retail website hosted by the second computing device, said  information about the item in the shopping cart (see, at least, KALGI: figure 2: Web Store, “Item name” Micro SD”, Item quantity, Item price 3.45, “Visa”, “Authorize”;  [31]: "In some implementations, the wallet application may allow the user to shop within the inventories of merchants participating in the EWCP. For example, the inventories of the merchants may be provided within the wallet application for the user to make purchases. In some implementations, the wallet application may provide a virtual storefront for the user within the graphical user interface of the virtual wallet application. Thus, the user may be virtually injected into a store of the merchant participating in the EWCP's wallet application."; [41]: The application payment request may be used to provide information regarding the merchant, the item, the customer, and/or the like to the EWCP provider to facilitate payment to the merchant. For example, the application payment request may identify the unique ID and/or description of the item being purchased;  [47]: "For  .  
Regarding claim(s) 5,
KALGI discloses the limitations of claim 1, as shown, herein.
KALGI further discloses:
further comprising: providing a  plurality of available reward options to the customer via the credit account app, the  plurality of available reward options being applicable to the purchase (see, at least, KALGI:   figure 15E and [0127]: With reference to FIG. 15E, in one embodiment, the offers tab 1551 may provide real-time offers that are relevant to items in a user's cart for selection by the user.  The user may select one or more offers from the list of applicable offers 1552 for redemption);
 and providing a customer option to allow said customer to choose  one or more of the plurality of available reward options [[will]] to be applied to the purchase  (see, at least, KALGI:   [0127]: With reference to FIG. 15E, in one embodiment, the offers tab 1551 may provide real-time offers that are relevant to items in a user's cart for selection by the user.  The user may select one or more offers from the list of applicable offers 1552 for redemption; [0118]: With reference to FIG. 15A, in one embodiment, the wallet mobile application may provide a user with a number of options for paying for a .  
Regarding claim(s) 22,
KALGI discloses the limitations of claim 1 and 5, as shown, herein.
KALGI further discloses:
further comprising integrating, at said credit account app, said customer selection of said one or more of the plurality of available reward options (see, at least, KALGI: figure 15a and  [118]: The user may select the funds tab 1516 to select one or more forms of payment 1517, which may include various credit, debit, gift, rewards and/or prepaid cards. The user may also have the option of paying, wholly or in part, with reward points. For example, the graphical indicator 1518 on the user interface shows the number of points available, the graphical indicator 1519 shows the number of points to be used towards the amount due 234.56 (15 14) and the equivalent 1520 of the number of points in a selected currency (USD, for example); figure 2 and [37]:” merchants may also specify [...] rewards, discounts, bonus items, and/or the like associated with using various payment methods. For example, a merchant may specify that using the merchant's gift card gives an additional 2% discount off the price of the order. The customer may also add additional payment methods if desired. [...] The merchant may also specify rewards, discounts, bonus items, and/or the like associated with signing up for and/or adding the preferred payment method to the wallet. Upon selecting a payment method (e.g., 222a), the customer may use the "Complete the purchase . . . " 
into said encrypted customer payload (see, at least, KALGI:  [27]: The EWCP (ELECTRONIC WALLET CHECKOUT PLATFORM) externalizes the checkout and/or payment flow from the web based, merchant driven model. Using the EWCP, the customer may engage in a purchase transaction via a secure platform [...];  [34]: FIG. 2 shows a screen shot diagram illustrating a mobile EWCP application in one embodiment of the EWCP.; [034]: the E-Wallet may be a part of the mobile EWCP application; [49]: If the user has EWCP support, the merchant may obtain payment via EWCP at 435.  [178]: A cryptographic component may communicate to and/or with other components in a component collection, including itself, and/or facilities of the like. The cryptographic component supports encryption schemes allowing for the secure transmission of information across a communications network to enable the EWCP component to engage in secure transactions if so desired; [178]: “Employing such encryption security protocols, the EWCP may encrypt all incoming and/or outgoing communications”).  
Regarding claim(s) 8,
KALGI discloses the limitations of claim 1, as shown, herein.
KALGI further discloses:
further comprising: utilizing information from said encrypted customer payload  to autofill a checkout aspect of the retail website  (see, at least, KALGI:  [35]: the “Buy” button  encryption schemes allowing for the secure transmission of information across a communications network to enable the EWCP component to engage in secure transactions if so desired; [178]: “Employing such encryption security protocols, the EWCP may encrypt all incoming and/or outgoing communications”). 
Regarding claim(s) 10,
KALGI discloses:
 A system (see, at least, KALGI:  [151]: "The EWCP controller 2001 may be based on computer systems that may comprise, but are not limited to, components such as: a computer systemization 2002 connected to memory 2029."),  
comprising: a computing system hosting a retail website (see, at least, KALGI: example POST message following  [62]: “Host: www.merchant.com”;  [28]: "a customer 102a may wish to purchase a product and/or service 110 from a merchant 104 via a web );
 a financial server (see, at least, KALGI:  [64]: “In some embodiments, the payment network may provide notifications to the user, such as a payment receipt, transaction authorization confirmation message, shipping notification and/or the like. In such messages, the payment network may provide the URL to the user device.”; figure 9A: Pay Gateway Server 9 04a; Acquirer Server 9 03a);;
 and a customer's computing device, said customer's computing device comprising: a memory for storing instructions (see, at least, KALGI: [51]: If the user is verified, the client may obtain security credentials (e.g., a hash code, a secure key, etc.), for example, retrieved from the client's memory, to launch the wallet application, and may instantiate the wallet application, e.g., 513.; [153]: CPU, data processor, mobile devices;  [261]: memory, processor, processor-issuable instructions for instantiating the wallet application);
 a communication capability (see, at least, KALGI:  [62]: The user may communicate with a merchant/acquirer ("merchant") server, e.g., 703a, via a client such as, but not limited to: a personal computer, mobile device, television, point-of-sale terminal, kiosk, ATM, and/or the like (e.g., 702).);
 and at least one processor to (see, at least, KALGI: [0153] The CPU comprises at least one high-speed data processor adequate to execute program components for executing user and/or system-generated requests; [153]: CPU, data processor, mobile devices;  :
access  said retail website (see, at least, KALGI: example POST message following  [62]: “Host: www.merchant.com”;  [28]: "a customer 102a may wish to purchase a product and/or service 110 from a merchant 104 via a web browser (e.g., at the merchant's website). For example, the customer may be shopping online for an item at the merchant's website, via consumer device 102b.");
 launch a credit account app  (see, at least, KALGI:  [36]: the “Buy” button triggers the launch of an E-Wallet application and the application may be instantiated;  [47]: For example, the merchant's website may provide a webpage that facilitates payment (e.g., by instructing the user's mobile device to launch an EWCP (ELECTRONIC WALLET CHECKOUT PLATFORM) application upon recognizing an EWCP-supported protocol).; figure 3: web browser 310 and ECP App 312 on client device, e-wallet launch protocol message 320;  [40]: the customer may follow that link to obtain an installation file for the EWCP application. In another example, the merchant may provide a link to an Apple App Store and/or Android Market distributed application that the customer may follow to obtain the EWCP application.),  
receive a log in to the credit account app from a customer  (see, at least, KALGI:  [51]: If the user is verified, the client may obtain security credentials (e.g., a hash code, a secure key, etc.), for example, retrieved from the client's memory, to launch the wallet application, and may instantiate the wallet application, e.g., 513.; [54]: The user's authentication information (e.g., login information for the EWCP) may be obtained ; [54]: ;
 determine that a customer has selected an item to purchase at the retail website (see, at least, KALGI:  [28]: For example, the customer may be shopping online for an item at the merchant's website, via consumer device 102b;  [34]: customer may visit a merchant's website using a mobile device (e.g., a cell phone, a PDA, a tablet, and/or the like). The customer may wish to purchase two Micro SD cards at a price of $3.45 each. The customer may click the "Buy" button 208a to purchase these items; [62]: the user may select a product from a webpage catalog on the merchant's website, and add the product to a virtual shopping cart on the merchant's website. The user may then indicate the user's desire to checkout the items in the (virtual) shopping cart.;  [102]: A user may type in an item in the search field 1412 to search and/or add an item to a cart 1411; figure 14B, item 14 16: “added to Cart!”;  [117]: client may identify a product that the user desires to add to a shopping cart, e.g., 1485, and may add the user-selected product to a virtual shopping cart or wish list, e.g., 1486);
 request from the computing system hosting said retail website, information about said item, said information comprising purchase information for said item (see, at least, KALGI:  [62] and figure 7: In some embodiments, a user, e.g., 701a, may desire to purchase a product, service, offering, and/or the like ("product"), from a merchant via a merchant online site or in the merchant's store. The user may communicate with a merchant/acquirer ("merchant") server, e.g., 703a, via a client such as, but not limited to: a personal computer, mobile device, television, point-of-sale terminal, kiosk, ATM, ;
 receive from the computing system hosting said retail website, said information about said item (see, at least, KALGI: [31]: "In some implementations, the wallet application may allow the user to shop within the inventories of merchants participating in the EWCP. For example, the inventories of the merchants may be provided within the wallet application for the user to make purchases. In some implementations, the wallet application may provide a virtual storefront for the user within the graphical user interface of the virtual wallet application. Thus, the user may be virtually injected into a store of the merchant participating in the EWCP's wallet application."; [62]: As another example, the user may select a product from a webpage catalog on the merchant's website, and add the product to a virtual shopping cart on the merchant's website. The user may then indicate the user's desire to checkout the items in the (virtual) shopping cart.);
 automatically provide, from the credit account app and to said financial server, a purchase authorization request for said item, said purchase authorization request including said information for said item (see, at least, KALGI:   [64]: "For example, the checkout data may be a HTML webpage that includes a protocol string 27 (e.g., a string starting with "ewalletcheckout://") to indicate that the merchant uses an EWCP-supported protocol, and may facilitate triggering the instantiation of an e-wallet checkout application"; [64]: " the merchant server may embed a URL specific to the transaction ,
 wherein each of said customer's computing device, said computing system hosting said retail website, and said financial server are separate entities (see, at least, KALGI: FIGURE 9a: User wallet Device 901b, Merchant/acquirer Server 9 03a, Pay Gateway Server 9 04a);
 receive, at said credit account app and from the financial server, a purchase authorization information for said item (see, at least, KALGI:  [64]: “In some embodiments, the payment network may provide notifications to the user, such as a payment receipt, transaction authorization confirmation message, shipping notification and/or the like. In such messages, the payment network may provide the URL to the user device.”; figure 9A: Pay Gateway Server 9 04a; Acquirer Server 9 03a);
 generate, via said credit account app, an encrypted customer payload containing said purchase authorization information for said item (see, at least, KALGI:  [27]: The EWCP (ELECTRONIC WALLET CHECKOUT PLATFORM) externalizes the checkout and/or payment flow from the web based, merchant driven model. Using the EWCP, the customer may engage in a purchase transaction via a secure platform [...];  [34]: FIG. 2 shows a screen shot diagram illustrating a mobile EWCP application in one embodiment of the EWCP.; [034]: the E-Wallet may be a part of the mobile EWCP application; [49]: If the user has EWCP support, the merchant may obtain payment via EWCP at 435.  [178]: A cryptographic component may communicate to and/or with other components in a component collection, including itself, and/or facilities of the like. The cryptographic component supports encryption schemes allowing for the secure transmission of information across a communications network to enable the EWCP component to engage in secure transactions if so desired; [178]: “Employing such encryption security protocols, the EWCP may encrypt all incoming and/or outgoing communications”);
 and provide said encrypted customer payload  from the credit account app to the retail website to purchase said item (see, at least, KALGI:  [47]: In FIG. 4, a user (e.g., a customer) may indicate that the user wants to purchase at item from a merchant at 405. The user may access a merchant site supporting the e-wallet checkout platform provided by the EWCP, e.g., 406. The user may then initiate a checkout procedure at the merchant site, e.g., 407. For example, the user may click a "Buy" button on the merchant's website,[...]. The merchant may request payment for the item from the buyer at 410. For example, the merchant's website may provide a webpage that facilitates  encryption schemes allowing for the secure transmission of information across a communications network to enable the EWCP component to engage in secure transactions if so desired; [178]: “Employing such encryption security protocols, the EWCP may encrypt all incoming and/or outgoing communications”) .  
Regarding claim(s) 11,
KALGI discloses the limitations of claim 10, as shown, herein.
KALGI further discloses:
wherein said at least one processor of said customer's computing device is further to: determine that the customer is putting the item in a shopping cart of the retail website (see, at least, KALGI:  [62]: the user may select a product from a webpage catalog on the merchant's website, and add the product to a virtual shopping cart on the merchant's website. The user may then indicate the user's desire to checkout the items ;
 and obtain, at the credit account app on said customer's computing device and from the retail website hosted by the computing system, said  information about the item in the shopping cart  (see, at least, KALGI: figure 2: Web Store, “Item name” Micro SD”, Item quantity, Item price 3.45, “Visa”, “Authorize”;  [31]: "In some implementations, the wallet application may allow the user to shop within the inventories of merchants participating in the EWCP. For example, the inventories of the merchants may be provided within the wallet application for the user to make purchases. In some implementations, the wallet application may provide a virtual storefront for the user within the graphical user interface of the virtual wallet application. Thus, the user may be virtually injected into a store of the merchant participating in the EWCP's wallet application."; [41]: The application payment request may be used to provide information regarding the merchant, the item, the customer, and/or the like to the EWCP provider to facilitate payment to the merchant. For example, the application payment request may identify the unique ID and/or description of the item being purchased;  [47]: "For example, the merchant's website may provide a webpage that facilitates payment (e.g., by instructing the user's mobile device to launch an EWCP application upon recognizing an EWCP-supported protocol). In another example, an EWCP application (e.g., used by the user .  
Regarding claim(s) 12,
KALGI discloses the limitations of claim 10, as shown, herein.
KALGI further discloses:
wherein said at least one processor of said customer's computing device is further to enable a one click feature that allows the customer to login to the credit account app without entering credentials (see, at least, KALGI:  [35]: the “Buy” button may facilitate a single click purchase using a default payment method; subsequent selections of “Buy” or Authorize” buttons may use default settings; upon clicking the “buy” button, the default payment method may be used; [0056]: A determination may be made at 532 whether a default payment method has been specified by the user; [0059]: The selected payment method may be used to obtain payment for the item being purchased; the user may not have to enter additional information to use the selected payment method).  
Regarding claim(s) 16,
KALGI discloses the limitations of claim 10, as shown, herein.
KALGI further discloses:
wherein said at least one processor of said customer's computing device is  further to:   determine, at said financial server, a cost of the item  is higher  than a present credit amount available to said customer (see, at least, KALGI:   [78]: In some embodiments, ;
 and provide an indication to said customer's computing device, the indication to inform the customer of a discrepancy between the cost of the item ' and a present credit amount available to said customer,  prior to the customer attempting to  purchase said item  (see, at least, KALGI:   [78]: In some embodiments, on obtaining the user account(s) data, e.g., 928, the issuer server may determine whether the user can pay for the transaction using funds available in the account, 929; the issuer server may determine whether the user has a sufficient balance, remaining in the account, sufficient credit associated with the account, and/or the like. [78]: if at least one issuer server determines that the user cannot pay for the transaction using the funds available in the account, the pay network server may request payment options again from the user (e.g., by providing an authorization fail message to the user device and requesting the user device to provide new payment options), and re-attempt authorization for the purchase transaction).  
Regarding claim(s) 24,

KALGI further discloses:
wherein the at least one processor of the customer's computing device is further to: provide from said credit account app, at least one available reward to the customer, the at least one available reward applicable to the purchase (see, at least, KALGI: figure 15a and  [118]: The user may select the funds tab 1516 to select one or more forms of payment 1517, which may include various credit, debit, gift, rewards and/or prepaid cards. The user may also have the option of paying, wholly or in part, with reward points.;  [0127]: With reference to FIG. 15E, in one embodiment, the offers tab 1551 may provide real-time offers that are relevant to items in a user's cart for selection by the user.  The user may select one or more offers from the list of applicable offers 1552 for redemption; [0118]: With reference to FIG. 15A, in one embodiment, the wallet mobile application may provide a user with a number of options for paying for a transaction via the wallet mode 1510. The amount may be the amount payable and the currency may include [...] virtual currencies such as reward points.; [71]: “For example, in some embodiments, the card authorization request may include at least a session ID for the user's shopping session with the merchant. The session ID may be utilized by any component and/or entity having the appropriate access authority to access a secure site on the merchant server to obtain alerts, reminders, and/or other data about the transaction(s) within that shopping session between the user and the merchant.”;  figure 2 and [37]:” merchants may also specify [...] rewards, discounts, bonus items, and/or the like associated with using various payment methods. For example, a merchant may specify that using the merchant's gift card gives an additional 2% discount off the price ;
 and  integrate the at least one available reward into the encrypted customer payload  (see, at least, KALGI:  [27]: The EWCP (ELECTRONIC WALLET CHECKOUT PLATFORM) externalizes the checkout and/or payment flow from the web based, merchant driven model. Using the EWCP, the customer may engage in a purchase transaction via a secure platform [...];  [34]: FIG. 2 shows a screen shot diagram illustrating a mobile EWCP application in one embodiment of the EWCP.; [034]: the E-Wallet may be a part of the mobile EWCP application; [49]: If the user has EWCP support, the merchant may obtain payment via EWCP at 435.  [178]: A cryptographic component may communicate to and/or with other components in a component collection, including itself, and/or facilities of the like. The cryptographic component supports encryption schemes allowing for the secure transmission of information across a communications network to enable the EWCP component to engage in secure transactions if so desired; [178]: “Employing such encryption security protocols, the EWCP may encrypt all incoming and/or outgoing communications”).  
Regarding claim(s) 17,

A non-transitory computer-readable medium for storing instructions, the instructions comprising: one or more instructions (see, at least, KALGI:  [148]: These instructions may be operational and/or data instructions containing and/or referencing other instructions and data in various processor accessible and operable areas of memory 2029 (e.g., registers, cache memory, random access memory, etc.)  
which ,when executed by one or more processors of a customer's mobile device (see, at least, KALGI: [153]: CPU, data processor, mobile devices;  [261]: memory, processor, processor-issuable instructions for instantiating the wallet application), 
cause one or more processors to: access a retail website hosted by a second computing device (see, at least, KALGI: [0028] FIG. 1 shows an exemplary e-wallet checkout platform usage scenario; In FIG. 1, a customer 102a may wish to purchase a product and/or service 110 from a merchant 104 via a web browser (e.g., at the merchant's website); the customer may be shopping online for an item at the merchant's website, via consumer device 102; see figure 3 “Client 3 08” and “Merchant 3 04” devices and figure 3, item 3 00: “Merchant provides checkout web page”);
 launch a credit account app (see, at least, KALGI:   [48]: “the user may add EWCP support by installing a mobile EWCP application.”; [145]: “app executing on the user's device”; figure 15a and  [118]: The user may select the funds tab 1516 to select one or more forms of payment 1517, which may include various credit, debit, gift, rewards and/or prepaid cards. The user may also have the option of paying, wholly or in part, with reward points);
 receive credentials to log into the credit account app (see, at least, KALGI:  [51]: If the user is verified, the client may obtain security credentials (e.g., a hash code, a secure key, etc.), for example, retrieved from the client's memory, to launch the wallet application, and may instantiate the wallet application, e.g., 513.; [54]: The user's authentication information (e.g., login information for the EWCP) may be obtained ; [54]: The user's authentication information (e.g., login information for the EWCP) may be obtained;  [128]: the user supplied login credentials may allow EWCP to engage in interception parsing);
 log in to the credit account app (see, at least, KALGI:  [51]: If the user is verified, the client may obtain security credentials (e.g., a hash code, a secure key, etc.), for example, retrieved from the client's memory, to launch the wallet application, and may instantiate the wallet application, e.g., 513.; [54]: The user's authentication information (e.g., login information for the EWCP) may be obtained ; [54]: The user's authentication information (e.g., login information for the EWCP) may be obtained;  [128]: the user supplied login credentials may allow EWCP to engage in interception parsing);
 determine that a customer is adding an item to a shopping cart of the retail web site (see, at least, KALGI:  [62]: the user may select a product from a webpage catalog on the merchant's website, and add the product to a virtual shopping cart on the merchant's website. The user may then indicate the user's desire to checkout the items in the (virtual) shopping cart.;  [102]: A user may type in an item in the search field 1412 to search and/or add an item to a cart 1411; figure 14B, item 14 16: “added to Cart!”;  [117]: client may identify a product that the user desires to add to a shopping cart, e.g., ;
 request from the second computing device,  information about said item added to  the shopping cart (see, at least, KALGI: figure 2: Web Store, “Item name” Micro SD”, Item quantity, Item price 3.45, “Visa”, “Authorize”;  [31]: "In some implementations, the wallet application may allow the user to shop within the inventories of merchants participating in the EWCP. For example, the inventories of the merchants may be provided within the wallet application for the user to make purchases. In some implementations, the wallet application may provide a virtual storefront for the user within the graphical user interface of the virtual wallet application. Thus, the user may be virtually injected into a store of the merchant participating in the EWCP's wallet application."; [41]: The application payment request may be used to provide information regarding the merchant, the item, the customer, and/or the like to the EWCP provider to facilitate payment to the merchant. For example, the application payment request may identify the unique ID and/or description of the item being purchased;  [47]: "For example, the merchant's website may provide a webpage that facilitates payment (e.g., by instructing the user's mobile device to launch an EWCP application upon recognizing an EWCP-supported protocol). In another example, an EWCP application (e.g., used by the user to take a picture of the barcode) may provide a payment page upon recognizing an EWCP-supported barcode.";  [62]: As another example, the user may select a product from a webpage catalog on the merchant's website, and add the product to a virtual shopping cart on the merchant's website. The user may then indicate the user's desire to checkout the items in the (virtual) shopping cart.);
 receive from the second computing device said item information (see, at least, KALGI: figure 2: Web Store, “Item name” Micro SD”, Item quantity, Item price 3.45, “Visa”, “Authorize”;  [31]: "In some implementations, the wallet application may allow the user to shop within the inventories of merchants participating in the EWCP. For example, the inventories of the merchants may be provided within the wallet application for the user to make purchases. In some implementations, the wallet application may provide a virtual storefront for the user within the graphical user interface of the virtual wallet application. Thus, the user may be virtually injected into a store of the merchant participating in the EWCP's wallet application."; [41]: The application payment request may be used to provide information regarding the merchant, the item, the customer, and/or the like to the EWCP provider to facilitate payment to the merchant. For example, the application payment request may identify the unique ID and/or description of the item being purchased;  [47]: "For example, the merchant's website may provide a webpage that facilitates payment (e.g., by instructing the user's mobile device to launch an EWCP application upon recognizing an EWCP-supported protocol). In another example, an EWCP application (e.g., used by the user to take a picture of the barcode) may provide a payment page upon recognizing an EWCP-supported barcode.";  [62]: As another example, the user may select a product from a webpage catalog on the merchant's website, and add the product to a virtual shopping cart on the merchant's website. The user may then indicate the user's desire to checkout the items in the (virtual) shopping cart.);
 automatically provide, from the credit account app on said customer's mobile device and to a credit account server, a purchase authorization request  for said item, said purchase authorization request including said item information (see, at least, KALGI:   [64]: "For example, the checkout data may be a HTML webpage that includes a protocol string 27 (e.g., a string starting with "ewalletcheckout://") to indicate that the merchant uses an EWCP-supported protocol, and may facilitate triggering the instantiation of an e-wallet checkout application"; [64]: " the merchant server may embed a URL specific to the transaction into the checkout data. In some embodiments, the alerts URL may further be embedded into optional level 3 data in card authorization requests, such as those discussed further below with reference to FIGS. 9-10. The URL may point to a webpage, data file, executable script, etc., stored on the merchant's server dedicated to the transaction that is the subject of the card authorization request. For example, the object pointed to by the URL may include details on the purchase transaction, e.g., products being purchased, purchase cost, time expiry, status of order processing, and/or the like. Thus, the merchant server may provide to the payment network the details of the transaction by passing the URL of the webpage to the payment network."; [71]: the card authorization request generated by the user device may be forwarded to a pay gateway server for routing to the appropriate payment network for payment processing),
 wherein each of said customer's mobile device, said second computing device, and said credit account server are separate entities (see, at least, KALGI: FIGURE 9a: User wallet Device 901b, Merchant/acquirer Server 9 03a, Pay Gateway Server 9 04a);
 receive, from the credit account server, a purchase authorization information for said item (see, at least, KALGI:  [64]: “In some embodiments, the payment network may provide notifications to the user, such as a payment receipt, transaction authorization   
generate, an encrypted customer payload containing said purchase authorization information for said item (see, at least, KALGI:  [27]: The EWCP (ELECTRONIC WALLET CHECKOUT PLATFORM) externalizes the checkout and/or payment flow from the web based, merchant driven model. Using the EWCP, the customer may engage in a purchase transaction via a secure platform [...];  [34]: FIG. 2 shows a screen shot diagram illustrating a mobile EWCP application in one embodiment of the EWCP.; [034]: the E-Wallet may be a part of the mobile EWCP application; [49]: If the user has EWCP support, the merchant may obtain payment via EWCP at 435.  [178]: A cryptographic component may communicate to and/or with other components in a component collection, including itself, and/or facilities of the like. The cryptographic component supports encryption schemes allowing for the secure transmission of information across a communications network to enable the EWCP component to engage in secure transactions if so desired; [178]: “Employing such encryption security protocols, the EWCP may encrypt all incoming and/or outgoing communications”);
 and perform a purchase of said item by providing said encrypted customer payload  from the credit account app to the retail website hosted by said second computing device (see, at least, KALGI:  [47]: In FIG. 4, a user (e.g., a customer) may indicate that the user wants to purchase at item from a merchant at 405. The user may access a merchant site supporting the e-wallet checkout platform provided by the EWCP, e.g.,  encryption schemes allowing for the secure transmission of information across a communications network to enable the EWCP component to engage in secure transactions if so desired; [178]: “Employing such encryption security protocols, the EWCP may encrypt all incoming and/or outgoing communications”).  
Regarding claim(s) 18,
KALGI discloses the limitations of claim 17, as shown, herein.
KALGI further discloses:
where the instructions further comprise: one or more instructions which, when executed by said one or more processors of said customer's mobile device, cause one or more processors to: utilize information from said encrypted customer payload  to autofill a checkout aspect of the retail website (see, at least, KALGI:  [35]: the “Buy” button may facilitate a single click purchase using a default payment method; subsequent selections of “Buy” or Authorize” buttons may use default settings; upon clicking the “buy” button, the default payment method may be used; [0056]: A determination may be made at 532 whether a default payment method has been specified by the user; [0059]: The selected payment method may be used to obtain payment for the item being purchased; the user may not have to enter additional information to use the selected payment method; [178]: A cryptographic component may communicate to and/or with other components in a component collection, including itself, and/or facilities of the like. The cryptographic component supports encryption schemes allowing for the secure transmission of information across a communications network to enable the EWCP component to engage in secure transactions if so desired; [178]: “Employing such encryption security protocols, the EWCP may encrypt all incoming and/or outgoing communications”). 
Regarding claim(s) 26,
KALGI discloses the limitations of claim 17, as shown, herein.
KALGI further discloses:
, where the instructions further comprise: one or more instructions which, when executed by said one or more processors of said customer's mobile device, cause one or more processors to: provide from said credit account app, at least one available reward to the customer, the at least one available reward applicable to the purchase ;
 and integrate the at least one available reward into the encrypted customer payload  (see, at least, KALGI:  [27]: The EWCP (ELECTRONIC WALLET CHECKOUT PLATFORM) externalizes the checkout and/or payment flow from the web based, merchant driven model. Using the EWCP, the customer may engage in a purchase transaction via a secure platform [...];  [34]: FIG. 2 shows a screen shot diagram illustrating a mobile EWCP application in one embodiment of the EWCP.; [034]: the E-Wallet may be a part of the mobile EWCP application; [49]: If the user has EWCP support, the merchant may obtain payment via EWCP at 435.  [178]: A cryptographic component may communicate to and/or with other components in a component collection, including itself, and/or facilities of the like. The cryptographic component supports encryption schemes allowing for the secure transmission of information across a communications network to enable the EWCP component to engage in secure transactions if so desired; [178]: “Employing such encryption security protocols, the EWCP may encrypt all incoming and/or outgoing communications”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  KALGI in view of US 20150220914 A1 (Purves, T. et al), hereinafter, "PURVES".
Regarding claim 6,
KALGI discloses all of the limitations of claim 1, as shown, above. 
Although KALGI discloses at [89] providing card account details of the user, KALGI does not expressly disclose the following limitations, which PURVES, however, teaches:
. (Currently Amended) The method of Claim 1 further comprising: automatically providing a real-time account information, including any changes to an account number due to an account number update,  in said purchase  authorization information [[is]] provided to said credit account app on the customer's computing device from said financial server  (see, at least, PURVES:  [0084] In some embodiments, the EWM (ELECTRONIC WALLET MANAGEMENT APPARATUSES, METHODS AND SYSTEMS) can enable the payment account issuer to update various parts of a reference transaction link without the intervention of the consumer. For example, the payment account issuer can automatically issue a new account number and update any references using that payment account. Additionally, a payment account issuer may change a consumer's account type (i.e. from `Gold` to `Platinum`) and associate the updated account type with the reference transaction link.;  [80]:  the EWM may allow the customer to link their virtual wallet to a merchant using reference aliases that are not permanently linked to a single payment account or method. In doing so, a consumer's accounts may change over time without breaking the persistent reference links that have been created to various merchants.;  [126]: a bidirectional link may be established between the services (e.g., issuers, merchants, etc.; hereinafter "merchant") and the wallet; the bi-directional link may facilitate, for example, updating of card information (e.g., expire date, new identifier, increased spending limit, and/or the like) from the issuer to the corresponding card slot in the wallet, and from the wallet to the merchant; [0185] and Table following  [0185]: data stored for processing includes “Account Number” (described as “PAN Number of the Cardholder”) and “Replaced Account Number”/”Old Account Number”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the system/method of PURVES, which discloses systems 
Claims 21, 23, and 25 are rejected under 35 U.S.C. 103 being unpatentable over KALGI  in view of ROSS (US 20120265681 A1 to Ross, E. S.) in further view of DUBEY (US 20150088629 to Dubey; S. et al.)
Regarding claim(s) 21,
KALGI discloses the limitations of claim 1, as shown, herein.
KALGI further discloses:
further comprising: determining, at said financial server, the selection of the item to purchase at the retail website is higher in cost than a customer's present available credit (see, at least, KALGI:   [78]: In some embodiments, on obtaining the user account(s) data, e.g., 928, the issuer server may determine whether the user can pay for the transaction using funds available in the account, 929; the issuer server may determine whether the user has a sufficient balance, remaining in the account, sufficient credit associated with the account, and/or the like. [78]: if at least one issuer server determines that the user cannot pay for the transaction using the funds available in the ;
 automatically performing a credit reevaluation at said financial server  (see, at least, ROSS  [21]: the apparatus is further configured to determine that the credit account is eligible for a credit limit increase; figure 4A: mobile device 440 with Mobile Banking Application 447; figure g: mobile phone 603 with mobile wallet 602);
 receiving at said customer's computing device, said purchase authorization information from said financial server, when said customer qualifies for a credit limit increase (see, at least, ROSS:   [0010] In still other embodiments, another method is provided that includes: (a) receiving an authorization request associated with a transaction, where the credit account used has a credit limit; (b) determining that the account does not have available credit sufficient to cover the transaction; (c) prompting, during the transaction, the holder to consent to a credit limit increase, where the prompting occurs after the determining that the account does not have sufficient available credit; (d) receiving, during the transaction, the holder's consent to the credit limit increase; and (e) increasing the credit limit such that the account has available credit sufficient to cover the transaction, where the increasing the credit limit is based at least partially on the receiving the holder's consent.;  [4]: Also, in some embodiments, the credit limit is increased automatically (e.g., by an apparatus), dynamically, in real time, and/or during the transaction);
 receiving at said customer's computing device, a denial from said financial server when said customer does not qualify for said credit limit increase (see, at least, ROSS: [0061]: However, if the apparatus having the process flow 200 determines that the account does not have sufficient available credit to cover the transaction, then the apparatus is determines whether the credit account (and/or customer) is eligible for a credit limit increase, as represented by block 250. If the customer is not eligible, then the apparatus (and/or the transaction machine) declines the authorization request and/or otherwise declines, cancels, aborts, and/or rejects the transaction, as represented by block 255.);
  upon receiving of said denial, automatically requesting from said retail website, a different item similar to said item, wherein said different item is within the customer's present available credit (see, at least, DUBEY:  [18]: the offer engine may generate the second offer having the lower price if the error code indicates insufficient funds in the payment account; [0046] it is possible that the payment account may (actually) have sufficient funds for a second offer associated with a second price, wherein the second price is lower than the first price. Accordingly, the first error message can be processed (corresponding to step 508 in FIG. 5) to generate a second offer with a second price (corresponding to step 510 of FIG. 5) to provide the user with another opportunity to make a purchase (corresponding to step 510 of FIG. 5).); [0033]: In some embodiments, services and/or products offered to the user are associated with different prices, where some are more expensive than others;  [30]: an online book store may offer books in different formats having different prices;  [33]: online shopping platform may offer computer packages having different prices, where computer machines having more ;
 receiving from said retail website said different item (see, at least, DUBEY:  [18]: the offer engine may generate the second offer having the lower price if the error code indicates insufficient funds in the payment account; [0046] it is possible that the payment account may (actually) have sufficient funds for a second offer associated with a second price, wherein the second price is lower than the first price. Accordingly, the first error message can be processed (corresponding to step 508 in FIG. 5) to generate a second offer with a second price (corresponding to step 510 of FIG. 5) to provide the user with another opportunity to make a purchase (corresponding to step 510 of FIG. 5).); [0033]: In some embodiments, services and/or products offered to the user are associated with different prices, where some are more expensive than others;  [30]: an online book store may offer books in different formats having different prices;  [33]: online shopping platform may offer computer packages having different prices, where computer machines having more sophisticated hardware are more expensive than computer machines having less sophisticated hardware; figure 2b item 212 showing “Payment failed” notice that states, in part, “[...] declined due to insufficient funds. We have updated your selection to a lower cost package”);
 and presenting, at said customer's computing device, said different item to said customer as a purchase option along with said denial (see, at least, DUBEY:  [18]: the offer engine may generate the second offer having the lower price if the error code .  
Regarding claim(s) 23,
KALGI discloses the limitations of claim 10, as shown, herein.
KALGI further discloses:
 wherein the at least one processor of the customer's computing device is further to: determine the selection of the item to purchase at the retail website is higher in cost than a customer's present available credit  (see, at least, KALGI:   [78]: In some embodiments, on obtaining the user account(s) data, e.g., 928, the issuer server may determine whether the user can pay for the transaction using funds available in the ;
[...]
KALGI does not expressly disclose the following limitations, which ROSS however, teaches:
 automatically request a credit reevaluation from said financial server  (see, at least, ROSS  [21]: the apparatus is further configured to determine that the credit account is eligible for a credit limit increase; figure 4A: mobile device 440 with Mobile Banking Application 447; figure g: mobile phone 603 with mobile wallet 602);
 receive said purchase authorization information from said financial server, when said customer qualifies for a credit limit increase (see, at least, ROSS:   [0010] In still other embodiments, another method is provided that includes: (a) receiving an authorization request associated with a transaction, where the credit account used has a credit limit; (b) determining that the account does not have available credit sufficient to cover the transaction; (c) prompting, during the transaction, the holder to consent to a credit limit increase, where the prompting occurs after the determining that the account does not have sufficient available credit; (d) receiving, during the transaction, the holder's consent to the credit limit increase; and (e) increasing the credit limit such that the ;
 receive a denial from said financial server when said customer does not qualify for said credit limit increase (see, at least, ROSS: [0061]: However, if the apparatus having the process flow 200 determines that the account does not have sufficient available credit to cover the transaction, then the apparatus is determines whether the credit account (and/or customer) is eligible for a credit limit increase, as represented by block 250. If the customer is not eligible, then the apparatus (and/or the transaction machine) declines the authorization request and/or otherwise declines, cancels, aborts, and/or rejects the transaction, as represented by block 255.);
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the system/method of ROSS, which discloses methods and apparatuses for dynamically increasing a credit limit associated with a credit account (ROSS abstract) with the technique of KALGI, which discloses an electronic wallet checkout platform for consumer purchases (KALGI [27]), in order help customers manage their finances in ways that avoid or reduce unexpected or unwanted outcomes associated with mismanaging or forgetting about customers multiple financial accounts (ROSS [0001]).
KALGI does not expressly disclose the following limitations, which DUBEY however, teaches:
 upon receipt of said denial, automatically request from said retail website, a different item similar to said item, wherein said different item is within the customer's present available credit (see, at least, DUBEY:  [18]: the offer engine may generate the second offer having the lower price if the error code indicates insufficient funds in the payment account; [0046] it is possible that the payment account may (actually) have sufficient funds for a second offer associated with a second price, wherein the second price is lower than the first price. Accordingly, the first error message can be processed (corresponding to step 508 in FIG. 5) to generate a second offer with a second price (corresponding to step 510 of FIG. 5) to provide the user with another opportunity to make a purchase (corresponding to step 510 of FIG. 5).); [0033]: In some embodiments, services and/or products offered to the user are associated with different prices, where some are more expensive than others;  [30]: an online book store may offer books in different formats having different prices;  [33]: online shopping platform may offer computer packages having different prices, where computer machines having more sophisticated hardware are more expensive than computer machines having less sophisticated hardware; figure 2b item 212 showing “Payment failed” notice that states, in part, “[...] declined due to insufficient funds. We have updated your selection to a lower cost package”);
 receive from said retail website said different item (see, at least, DUBEY:  [18]: the offer engine may generate the second offer having the lower price if the error code indicates insufficient funds in the payment account; [0046] it is possible that the payment account may (actually) have sufficient funds for a second offer associated with a second price, wherein the second price is lower than the first price. Accordingly, the first error ;
 and present said different item to said customer as a purchase option along with said denial (see, at least, DUBEY:  [18]: the offer engine may generate the second offer having the lower price if the error code indicates insufficient funds in the payment account; [0046] it is possible that the payment account may (actually) have sufficient funds for a second offer associated with a second price, wherein the second price is lower than the first price. Accordingly, the first error message can be processed (corresponding to step 508 in FIG. 5) to generate a second offer with a second price (corresponding to step 510 of FIG. 5) to provide the user with another opportunity to make a purchase (corresponding to step 510 of FIG. 5).); [0033]: In some embodiments, services and/or products offered to the user are associated with different prices, where some are more expensive than others;  [30]: an online book store may offer books in different formats having different prices;  [33]: online shopping platform may offer computer packages having different prices, where computer machines having more sophisticated hardware are more expensive than computer machines having less .  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the system/method of KALGI, which discloses an electronic wallet checkout platform for consumer purchases (KALGI [27]), with the technique of DUBEY, in order to “captur[e] the opportunity that another payment request might be successful if the other payment request is made for a lower price”. (DUBEY [10]).
Regarding claim(s) 25,
KALGI discloses the limitations of claim 17, as shown, herein.
KALGI further discloses:
 further comprising: determine, at said credit account server, the selection of the item to purchase at the retail website is higher in cost than a customer's present available credit  (see, at least, KALGI:   [78]: In some embodiments, on obtaining the user account(s) data, e.g., 928, the issuer server may determine whether the user can pay for the transaction using funds available in the account, 929; the issuer server may determine whether the user has a sufficient balance, remaining in the account, sufficient credit associated with the account, and/or the like. [78]: if at least one issuer server determines that the user cannot pay for the transaction using the funds available in the account, the pay network server may request payment options again from the user (e.g., by providing an authorization fail message to the user device and requesting the ;
KALGI does not expressly disclose the following limitations, which ROSS however, teaches:
automatically perform a credit reevaluation at said credit account server  (see, at least, ROSS  [21]: the apparatus is further configured to determine that the credit account is eligible for a credit limit increase; figure 4A: mobile device 440 with Mobile Banking Application 447; figure g: mobile phone 603 with mobile wallet 602);
 receive at said customer's mobile device, said purchase authorization information from said credit account server, when said customer qualifies for a credit limit increase (see, at least, ROSS:   [0010] In still other embodiments, another method is provided that includes: (a) receiving an authorization request associated with a transaction, where the credit account used has a credit limit; (b) determining that the account does not have available credit sufficient to cover the transaction; (c) prompting, during the transaction, the holder to consent to a credit limit increase, where the prompting occurs after the determining that the account does not have sufficient available credit; (d) receiving, during the transaction, the holder's consent to the credit limit increase; and (e) increasing the credit limit such that the account has available credit sufficient to cover the transaction, where the increasing the credit limit is based at least partially on the receiving the holder's consent.;  [4]: Also, in some embodiments, the credit limit is increased automatically (e.g., by an apparatus), dynamically, in real time, and/or during the transaction);
 receive at said customer's mobile device, a denial from said credit account server when said customer does not qualify for said credit limit increase (see, at least, ROSS: [0061]: However, if the apparatus having the process flow 200 determines that the account does not have sufficient available credit to cover the transaction, then the apparatus is determines whether the credit account (and/or customer) is eligible for a credit limit increase, as represented by block 250. If the customer is not eligible, then the apparatus (and/or the transaction machine) declines the authorization request and/or otherwise declines, cancels, aborts, and/or rejects the transaction, as represented by block 255.);
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the system/method of ROSS, which discloses methods and apparatuses for dynamically increasing a credit limit associated with a credit account (ROSS abstract) with the technique of KALGI, which discloses an electronic wallet checkout platform for consumer purchases (KALGI [27]), in order help customers manage their finances in ways that avoid or reduce unexpected or unwanted outcomes associated with mismanaging or forgetting about customers multiple financial accounts (ROSS [0001]).
KALGI does not expressly disclose the following limitations, which DUBEY however, teaches:
upon receipt of said denial, automatically request from said retail website, a different item similar to said item, wherein said different item is within the customer's present available credit (see, at least, DUBEY:  [18]: the offer engine may generate the second offer having the lower price if the error code indicates insufficient funds in the payment ;
 receive from said retail website said different item (see, at least, DUBEY:  [18]: the offer engine may generate the second offer having the lower price if the error code indicates insufficient funds in the payment account; [0046] it is possible that the payment account may (actually) have sufficient funds for a second offer associated with a second price, wherein the second price is lower than the first price. Accordingly, the first error message can be processed (corresponding to step 508 in FIG. 5) to generate a second offer with a second price (corresponding to step 510 of FIG. 5) to provide the user with another opportunity to make a purchase (corresponding to step 510 of FIG. 5).); [0033]: In some embodiments, services and/or products offered to the user are associated with different prices, where some are more expensive than others;  [30]: an online book store may offer books in different formats having different prices;  [33]: online shopping ;
 and present, at said customer's mobile device, said different item to said customer as a purchase option along with said denial (see, at least, DUBEY:  [18]: the offer engine may generate the second offer having the lower price if the error code indicates insufficient funds in the payment account; [0046] it is possible that the payment account may (actually) have sufficient funds for a second offer associated with a second price, wherein the second price is lower than the first price. Accordingly, the first error message can be processed (corresponding to step 508 in FIG. 5) to generate a second offer with a second price (corresponding to step 510 of FIG. 5) to provide the user with another opportunity to make a purchase (corresponding to step 510 of FIG. 5).); [0033]: In some embodiments, services and/or products offered to the user are associated with different prices, where some are more expensive than others;  [30]: an online book store may offer books in different formats having different prices;  [33]: online shopping platform may offer computer packages having different prices, where computer machines having more sophisticated hardware are more expensive than computer machines having less sophisticated hardware; figure 2b item 212 showing “Payment failed” notice that states, in part, “[...] declined due to insufficient funds. We have updated your selection to a lower cost package”).  
.
Response to Arguments
35 U.S.C. § 101 arguments
Applicant’s arguments see pages 13-14, filed 2/1/2021, with respect to the 35 U.S.C. section 101 rejection of the previous Office action have been fully considered and are unpersuasive.  
The applicant argues at page 13 that the claims integrate any abstract idea into a practical application by improving the functioning the computer or any other technology or technical field by utilizing three distinct computing systems(the website host system, the customer’s computer system, and the financial server) and modify the conventional communication and operation of the computer systems by providing the customer’s computing system as the middleman instead of the retailer’s device. 
This argument has been fully considered, but is unpersuasive. The computer elements perform generic functions of communicating over a network or encrypting data and merely automate the judicial exception or generally link the use of the judicial exception to a particular technological environment of networked computers and e-commerce, such that the claim as a whole is no more than a drafting effort designed to monopolize the exception.
35 U.S.C. § 103 arguments

Applicant’s arguments with respect to claim(s) 1, 10, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly claimed limitations are taught by KALGI as shown in the new 35 U.S.C. § 102 rejection, above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621.  The examiner can normally be reached on Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SIGMOND M BENNETT can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/Examiner, Art Unit 3699                                                                                                                                                                                                        /Mike Anderson/Primary Patent Examiner, Art Unit 3694